Citation Nr: 1718051	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  14-38 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial disability rating for ischemic heart disease (IHD) in excess of 60 percent from October 31, 2012.

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for left carotid artery stenosis status post stent placement (claimed as vascular disease of the neck), including as secondary to service-connected IHD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1965 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the RO in Nashville, Tennessee.  In November 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing, the transcript for which has been associated with the record.

The Board has recharacterized one of the issues on appeal as service connection for an acquired psychiatric disorder, to include PTSD, in accordance with the United States Court of Appeals for Veterans' Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits of one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  The issues of entitlement to a higher initial disability rating for IHD and service connection for left carotid artery stenosis status post stent placement are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

The issue of service connection for diabetes mellitus, including as due to exposure to Agent Orange (herbicides), has been raised by the record in a November 2012 Deferred Rating, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.	The Veteran engaged in combat with the enemy during service.

2.	The Veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the AOJ's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As the instant decision remands the issues of a higher initial disability rating for IHD and service connection for left carotid artery stenosis status post stent placement (left carotid artery stenosis), no further discussion of VA's duties to notify and assist is necessary as to those issues.

With respect to the issue of service connection for PTSD, the RO provided notice to the Veteran in February 2012, prior to the December 2012 rating decision that denied service connection.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  

During the November 2016 Travel Board hearing, the undersigned VLJ heard the Veteran's testimony as to the issue of service connection for PTSD.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the November 2016 Travel Board hearing, the undersigned VLJ specifically advised the Veteran and representative that the record did not contain evidence showing a current diagnosis of PTSD.  Further, the undersigned VLJ advised that any additional private medical evidence that the Veteran might submit should include a current diagnosis for PTSD, along with a private medical provider's opinion that the current PTSD is related to active service, and such medical opinion should also be supported by rationale.  The record was held open for an additional 60 days to allow the Veteran the opportunity to submit additional private medical evidence.  Thus, the Board concludes that VA has satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, private treatment records, private medical opinions, and lay statements.

Since issuance of the Statement of the Case (SOC) in July 2014, additional evidence has been received by the Board, for which a waiver of initial RO consideration was provided by the Veteran in December 2016.  38 C.F.R. § 20.1304 (2016).

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided a VA psychiatric examination in November 2012, the report for which has been associated with the claims file.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2012 VA examination report, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered an opinion with supporting rationale.  

In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.


Service Connection Laws & Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran is currently diagnosed with PTSD (without psychosis), which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with 38 C.F.R. § 4.125(a)), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2016).  In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.

If VA determines that the veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for an Acquired Psychiatric Disorder, Including PTSD

The Veteran asserts that a current PTSD disability is related to military service, including in-service stressors experienced during combat in the Republic of Vietnam (Vietnam).

Initially, the Board finds that the Veteran engaged in combat with the enemy during service.  The DD Forms 214 show the Veteran served in Vietnam from June 1969 to June 1970, had a military occupational specialty of Armored Recon Unit Commander, and was awarded a Bronze Star with V Device (for valorous actions in direct combat with an enemy); therefore, the Board finds that the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f)(2) is applicable, and the Veteran's lay accounts of engaging in direct combat in Vietnam are sufficient to establish the occurrence of the claimed in-service stressor events.

Nonetheless, after a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current PTSD diagnosis consistent with 38 C.F.R. § 4.125(a), or a diagnosis for any other psychiatric disorder.  The Veteran underwent a VA psychiatric examination in November 2012, but was not diagnosed with PTSD or any other mental disorder.  The November 2012 VA examination report reflects that the Veteran fulfilled Criterion A from the Diagnostic and Statistical Manual of Mental Disorders (DSM) for exposure to a traumatic event; however, the Veteran did not meet Criterion B for persistently re-experiencing the traumatic event.  The November 2012 VA examiner concluded that the Veteran did not meet the criteria in accordance with the DSM IV to warrant a diagnosis of PTSD and explained that the Veteran did not report any re-experiencing symptoms or sufficient avoidant symptoms characteristic of PTSD.  Additionally, the November 2012 VA examiner noted the Veteran's reports of social impairment in the form of distrusting others, difficulty establishing relationships, and the social isolation; however, the Veteran denied any occupational impairment.  The November 2012 VA examination report reflects the Veteran reported post-service occupational history of three jobs, the longest of which was for 15 years teaching computers to the federal government.  The Veteran denied ever having been fired, suspended, or reprimanded.  The Veteran conveyed mostly working by himself, although the Veteran reported getting along fine with the students that he taught.

Further, during the November 2016 Board hearing, the Veteran testified to never being diagnosed with PTSD and that a previous mental health examination determined the Veteran did not have PTSD or any other psychiatric disorder.

Subsequently, the Veteran submitted additional private medical records in December 2016, which included a psychiatric evaluation and a letter from Dr. S.C. that purports to establish a current diagnosis of PTSD.  The December 2016 private medical letter from Dr. S.C. merely relays a history that the Veteran has been diagnosed with PTSD by third-party medical provider; thus, the Board finds that 
Dr. S.C.'s December 2016 letter by itself does not constitute a competent diagnosis for PTSD, and is of no probative value.  

Upon review of the December 2016 psychiatric evaluation report referenced in 
Dr. S.C.'s private medical letter, the private psychiatric report reflects the Veteran's psychiatric evaluation was performed by K.T., who listed her credentials as a registered nurse.  While the December 2016 private psychiatric evaluation report contains a brief note that the Veteran participated in combat in Vietnam, the portions of the report pertaining to drug and alcohol abuse history, medical history, social history, legal history, and family psychiatric history are either blank or incomplete; the December 2016 private psychiatric evaluation report does not contain any discussion of the Veteran's occupational history, a detailed description of reported stressor events, or a description of the Veteran's reported psychiatric symptoms.  Importantly, the portion of the December 2016 private psychiatric evaluation report pertaining to the Veteran's Axis I through Axis IV diagnosis is completely blank.  A diagnosis not conforming to the DSM-IV criteria or that does not show the findings on a report that supports the diagnosis is not adequate and requires further substantiation.  See 38 C.F.R. § 4.125(a).

Given that the resultant PTSD diagnosis from the December 2016 private psychiatric evaluation was not made in accordance with the criteria set forth in the DSM-IV as to both the adequacy of the symptomatology and the sufficiency of the stressor, the Board finds that the December 2016 diagnosis of PTSD does not satisfy the requirements of 38 C.F.R. § 4.125(a)(2016), so is not adequate.  Accordingly, the only competent medical opinion addressing whether the Veteran has a PTSD diagnosis is the negative November 2012 VA opinion.

For the above reasons, the Board finds that the evidence of record does not demonstrate that the Veteran has a diagnosis of PTSD, or any other psychiatric disorder, consistent with 38 C.F.R. § 4.125(a).  Without a current disability, service connection cannot be established.  Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.  The weight of the evidence in this case is against finding a PTSD disability at any point during the claim period or a recent diagnosis prior to the filing of the claim for service connection.  See McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289 (current diagnosis need only be "sufficiently proximate" to the filing of a claim so as to constitute evidence of a "current diagnosis" of disability).

Moreover, even if the December 2016 private psychiatric evaluation were found to contain a competent diagnosis for PTSD, the December 2016 private psychiatric evaluation report nonetheless does not contain a competent medical opinion linking any PTSD diagnosis to the in-service combat stressors or supporting rationale.  

For the reasons discussed above, the Board finds that the weight of the evidence, both lay and medical, demonstrates that the Veteran does not have a current diagnosis of PTSD as required under 38 C.F.R. § 4.125(a); therefore, service connection for PTSD is not warranted.  As the preponderance of the evidence is against service connection for PTSD, the claim must be denied, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, including PTSD, is denied.




REMAND

Initial Disability Rating for Ischemic Heart Disease

During the November 2016 Board hearing, the Veteran testified that the service-connected IHD has worsened since the most recent April 2012 VA examination.  The Veteran testified to only being able to walk approximately 800 yards before needing to stop and rest.  The Veteran also testified to no longer being able to do any light yardwork or housework, and to experiencing arrhythmia while at rest.

While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted (see Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) and VAOPGCPREC 11-95), in the context of a specific assertion of worsening or evidence suggesting a worsening since the last examination, an examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  Here, the Veteran has made specific statements with regard to the worsening of the service-connected IHD since the last VA examination.  As such, the Board finds that further examination is required so the decision is based on a record that contains a current examination.

Service Connection for Left Carotid Artery Stenosis

The Veteran generally contends that service connection is warranted for left carotid artery stenosis as secondary to the service-connected IHD.  In a January 2013 Notice of Disagreement, the Veteran asserts that left carotid artery stenosis is a secondary condition to the service-connected IHD.

In April 2012, the Veteran underwent a VA examination and was diagnosed with left carotid artery stenosis status post stent placement.  At the conclusion of the April 2012 VA examination, the VA examiner opined that the Veteran's carotid artery stenosis is most likely secondary to a non-service-connected hyperlipidemia disability and is less likely than not related to or incurred during active service, but did not provide a rationale for the stated opinion; thus, the Board finds the medical opinion provided in the April 2012 VA examination report is inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions");  Nieves-Rodriguez, 22 Vet. App. at 301 (requiring medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).

Amongst the evidence the RO considered in issuing the July 2014 SOC denying service connection for left carotid artery stenosis was an April 2014 VA medical opinion from the Nashville VA Medical Center (VAMC); however, this April 2014 VA medical opinion is not associated with the record.  Thus, the only medical opinion before the Board pertaining to the nexus between the current left carotid artery stenosis and active service, including as secondary to the service-connected IHD, is the inadequate opinion contained in the April 2012 VA examination report.  As such remand is necessary in order to obtain an adequate VA medical opinion.

Finally, VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the RO should attempt to obtain any outstanding VA and private treatment records for the period from November 2012.

Accordingly, the issues of a higher initial disability rating for IHD and service connection for left carotid artery stenosis are REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.

1.  Associate with the record all VA and private treatment records pertaining to the treatment of the Veteran's IHD and left carotid artery stenosis, not already of record, for the period from November 2012.  Associate with the record the April 2014 VA medical opinion by the Nashville VAMC. 

2.  Schedule a VA examination to assist in determining the current severity of the IHD.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

3.  If possible, request that the VA examiner who conducted the April 2012 VA examination review the electronic file and provide an addendum medical opinion.  The relevant documents in the electronic file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the April 2012 VA examiner is not available, obtain the requested opinion from another VA medical professional.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinions:

a)  Is it as likely as not (i.e., 50 percent probability or greater) that the Veteran's current left carotid artery stenosis had its onset in service?

b)  Is it as likely as not (i.e., 50 percent probability or greater) that the current left carotid artery stenosis is otherwise caused by active service, including as due to exposure to Agent Orange (herbicides)?

c)  Is it as likely as not (i.e., 50 percent probability or greater) that the current left carotid artery stenosis is caused by the service-connected IHD?

d) Is it as likely as not (i.e., 50 percent probability or greater) that the current left carotid artery stenosis is worsened in severity by the service-connected IHD?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


